 Case 4:20-cv-00194-ALM Document 18 Filed 07/01/20 Page 1 of 2 PageID #: 81




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

AKOLOUTHEO, LLC,
Plaintiff,
                                                               CIVIL ACTION NO.: 4:20-cv-194
      v.
                                                               JURY TRIAL DEMANDED
NTT DATA, INC.

Defendant.



               PLAINTIFF’S NOTICE OF PENDING SETTLEMENT/DISMISSAL

        PLEASE TAKE NOTICE that the parties in this case have reached agreement on

resolution of this case, and they are currently finalizing that resolution. The parties anticipate

filing a dismissal of this case no later than July 31, 2020.


July 1, 2020                                     Respectfully Submitted,
                                               By: /s/ Ronald W. Burns
                                                   Ronald W. Burns
                                                   Texas State Bar No. 24031903
                                                   RWBurns & Co., PLLC
                                                   5999 Custer Road, Suite 110-507
                                                   Frisco, Texas 75035
                                                   972-632-9009
                                                   rburns@burnsiplaw.com

                                                   ATTORNEY FOR PLAINTIFF
                                                   AKOLOUTHEO, LLC




                                                  [1]
 Case 4:20-cv-00194-ALM Document 18 Filed 07/01/20 Page 2 of 2 PageID #: 82




                                CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5. As such, the foregoing was served on all counsel of record
who have consented to electronic service. Local Rule CV-5. Pursuant to Fed. R. Civ. P. 5 and
Local Rule CV-5, all others not deemed to have consented to electronic service will be served
with a true and correct copy of the foregoing by email, on the 1st day of July, 2020.


                                                 /s/ Ronald W. Burns
                                                 Ronald W. Burns




                                                [2]
